Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 7-8, 14, 15 are amended.  Claims 5 and 12 are cancelled.
Response to Arguments
Applicant’s arguments, see remarks, filed 8/30/2021, with respect to claims 1-4, 6-11, 13-15 have been fully considered and are persuasive.  The rejections of the claims has been withdrawn in view of applicant’s amendments. 
Allowable Subject Matter
Claims 1-4, 6-11, 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art fails to teach or render obvious storing a vector describing a dependency between the first measurement result and the second measurement result, wherein the vector further describes a dependency between the first tab window and the second tab window.
Claims 8 and 15 are similarly allowable.  Hence, the dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER HOANG/Primary Examiner, Art Unit 2616